Case 1:19-cv-01869-LPS Document 13-2 Filed 12/20/19 Page 1 of 2 PageID #: 337




                         EXHIBIT 2
Apple's Delaware Store Claims Title for Selling Most iPhones - ABC News   Page 1 of 1
   Case 1:19-cv-01869-LPS Document 13-2 Filed 12/20/19 Page 2 of 2 PageID #: 338

                   Video


                  Live
                   Shows
                                                                                                                                                                   Menu                                                                                    LOG IN

                   Good Morning America Good Morning America
World News Tonight World News Tonight
Nightline Nightline
20/20 20/20
This Week This Week
The View The View                                                                                                                                                                                                    Apple's Delaware Store Claims
What Would You Do? What Would You Do?                      Apple's (AAPL) Delaware Store Claims Title for Selling Most                                                                                               to Sell Most iPhones
2020 Elections
                                                          iPhones
U.S.                                                                                                                                                                                            +   Apple Unveils iPad Air and New iPad Mini
Politics                                                       By ALAN FARNHAM AND MARK MOONEY               CHRISTIANA, Del. Nov. 12, 2013        Share   Tweet
                                                                                                                                                                                              +   Apple OS X Mavericks Released Today for Free
International
Entertainment                                                                                                                                                                                                        Trump whistleblower complaint
Business                                                                                                                                                                                                             fuels impeachment pressure
Technology                                                                                                                                                                                                           among Democrats
Lifestyle
Health
Virtual Reality                                                                                                                                                                                                      'Start Here': Trump defends
Weather                                                                                                                                                                                                              Ukraine call; US soldier's
Tips                                                                                                                                                                                                                 alleged bomb plot
Sports
FiveThirtyEight
Privacy PolicyPrivacy Policy                                                                                                                                                                                         Puerto Rico rocked by 6.0
                                                                                                                                                                                                                     magnitude earthquake
Your CA Privacy RightsYour CA Privacy Rights
Children's Online Privacy PolicyChildren's Online Privacy Policy
Interest-Based AdsInterest-Based Ads
Terms of UseTerms of Use
                                                                                                                                                                                                                     Clinic in Seoul performs
Contact UsContact Us                                                                                                                                                                                                 abortion on patient by mistake
ABC News Network | © 2019 ABC News Internet Ventures. All rights reserved.
 Search Headlines, News and Video...




                                                           People crowd in front of an Apple store in Munich, Germany, in this March 16, 2012 photo.



                                                           Sales clerks at an Apple store in Delaware proudly tell customers what Apple headquarters seems intent on keeping secret. The
                                                             
                                                           store sells more iPhones than any store in the country.
                                                             
                                                           The store is located in the Christiana Mall, about halfway between Newark and Wilmington in the northern part of the state.
                                                             

                                                           The enormous mall attracts buses of shoppers from across the line in New Jersey to the north and Maryland to the west as well as                          39 states show decreases in
                                                           from further away like New York and Pennsylvania. The attraction is Delaware's lack of a sales tax.                                                       prison populations: Report



                                                           The result: "We sell more iPhones than anyone," a clerk said proudly this past weekend.
                                                                                                                                                                                                                     EU top court rules in favor of
                                                                                                                                                                                                                     Google on search engine issue
                                                           Apple refuses to confirm which of its stores is the top seller. An Apple spokesperson tells ABC News that the company does not
                                                           release sales information beyond the disclosures made in its financial reports, which do not break out performance numbers for
                                                           specific stores.                                                                                                                                          Nissan recalls 1.3M vehicles to
                                                                                                                                                                                                                     fix backup camera display


                                                           But sales staff at the Christiana Mall store are quick to brag.
                                                                                                                                                                                                US marshals capture man accused in $1B Ponzi
                                                                                                                                                                                                scheme
                                                           "The only store that does more volume is the glass box on Manhattan's Fifth Avenue and that is open 24 hours a day. But no one
                                                           sells more phones than we do," a Christiana clerk told ABCNews.com.                                                                                       School resource officer fired
                                                                                                                                                                                                                     after arresting 6-year-olds

                                                           The salesman echoed what ABCNews.com was told on a visit a few weeks earlier and both salespeople said they were told of their
                                                           ranking by their store bosses. The names are being withheld because they are not authorized to speak for Apple.
                                                                                                                                                                                                                     Jurors convict Iowa farmer in
                                                                                                                                                                                                                     corn rake killing of wife
                                                           One clerk told ABCNews.com that the store and its lack of a sales tax is popular with people who buy dozens, sometimes hundreds
                                                           of phones at a time and take them to foreign countries to resell them at a profit.
                                                                                                                                                                                                                     FBI arrests Army soldier who
                                                                                                                                                                                                                     allegedly discussed plans to
                                                           The manager of an Aerosoles shoe store near the Apple outlet told ABC News that chartered buses full of shoppers arrive at the                            bomb major news network
                                                           Apple. "They've got New York plates," she said.
                                                                                                                                                                                                                     The Note: GOP loyalty to Trump
                                                                                                                                                                                                                     set for new tests
                                                           Stephen Baker, vice president of industry analysis for NPD, a consumer marketing consultancy, says Apple stores in general have
                                                           the highest gross sales per square foot of any in retailing, higher even than those of jewelry stores, including Tiffany's.

                                                                                                                                                                                                                     'Not at all' taking new
                                                           RIOT AT AN APPLE STORE                                                                                                                                    impeachment talk seriously:
                                                                                                                                                                                                                     Trump

                                                           The reasons why the store ranks among Apple's top performers aren't hard to see, said Mall general manager Steve Chambliss:
                                                                                                                                                                                                                     WH considers releasing
                                                           This is Apple's only store in Delaware, a state with no sales tax. The mall's location on Interstate 95, which links the Northeast                        transcript of Trump call with
                                                           corridor, makes it easy for shoppers from three adjacent tax-charging states to flock here.                                                               Ukraine's president: Sources



                                                           "We're the key shopping destination between Baltimore and Philadelphia," said Chambliss. "We've got 6,500 parking spaces, and                             DNC ups the ante for next
                                                                                                                                                                                                                     Democratic debate as primary
                                                           they're always all full."                                                                                                                                 enters new phase


                                                           So heavily-trafficked is the store that it is guarded by Delaware state troopers. There are at least two troopers at a time—as                            Trump calls for new Iran deal
                                                           unsmiling as Buckingham Palace guards -- inside the store with as many as 10 at the store to rotate through shifts and provide for
                                                           crowd control.

                                                                                                                                                                                                                     Trump sits in at UN climate
                                                           APPLE UNVEILS NEW MACS, IPAD AHEAD OF HOLIDAYS                                                                                                            summit that could be 'slingshot'
                                                                                                                                                                                                                     toward global goals

                                                           Last November a customer was injured when a crowd of at least 100 people tried, all at once, to get in the front doors when the
                                                           store opened 9 a.m. The crowd was dispersed and no arrests were made, according to the Wilmington News Journal.                                           Bribery case raises focus on
                                                                                                                                                                                                                     GOP rising star and fundraising


                                                           APPLE GEARS UP FOR TABLET WARS
                                                                                                                                                                                                                     Inside Trump's push for Ukraine
                                                                                                                                                                                                                     probe of Democratic rival
                                                           Sgt. Paul Shavack, spokesman for the Delaware State Police, told ABC News the troopers are assigned to the store on a "special
                                                           duty" basis, meaning their time is being paid for by Apple, not by Delaware taxpayers.

                                                                                                                                                                                                                     Warren highlights violence
                                                           HOW STEVE JOBS WOULD FIX OBAMACARE                                                                                                                        against transgender women of
                                                                                                                                                                                                                     color

                                                           Dr. F. Todd Wetzel, professor and vice chair of orthopedic surgery at Temple University, uses the store's Genius Bar. He told ABC
                                                                                                                                                                                                                     Man gets at least 65 years in
                                                           News that anywhere from four to 10 troopers routinely are on duty, depending on the volume of shoppers.                                                   Michigan soldier's slaying


                                                           When the iPhone 5 was introduced, says Wetzel, there was a cordon of troopers keeping order, dressed in uniforms he calls "the
                                                           sharpest of any in the nation." The only thing that could have been more dramatic, he said, was if they had been mounted on                               Tom Hanks to receive Cecil B.
                                                                                                                                                                                                                     DeMille Award at Golden
                                                           horseback. "That would be the ultimate in crowd control," says Wetzel. "But it hasn't happened yet."                                                      Globes



                                                                                                                                                                                                                    Strong earthquake jolts
                                                                                                                                                                                                                     Pakistan's capital, other cities
                                                                                                                                                       Comments



                                                                                                                                                                                                                     Timeline of events leading up
                                                                                                                                                                                                                     to key UK Supreme Court ruling




                                                                                                                                                                                                NC wild horse manager says a herd lost 28 horses
                                                                                                                                                                                                in Dorian


                                                                                                                                                                                                                     Samsung's folding phone hits
                                                                                                                                                                                                                     the US




                                                                                                                                                                                                Algerian state TV: 8 newborns die in maternity
                                                                                                                                                                                                hospital fire


                                                                                                                                                                                                                     Tanzania not sharing
                                                                                                                                                                                                                     information on suspected Ebola
                                                                                                                                                                                                                     cases: WHO




https://abcnews.go.com/Business/apples-delaware-store-claims-title-selling-iphones/story?... 9/24/2019
